NORWOOD FINANCIAL CORP HOLDS ANNUAL MEETING OF STOCKHOLDERS FOR IMMEDIATE RELEASE – May 18, 2010 HONESDALE – The 139th Annual Meeting of Stockholders of Norwood Financial Corp (Nasdaq-NWFL), Parent Company of Wayne Bank was held on Tuesday, April 27th at the Company’s headquarters in Honesdale. Business conducted at the Annual Meeting included remarks by Chairman of the Board John E. Marshall, who chaired the meeting, the re-election of company directors Dr. Andrew A. Forte, Ralph A. Matergia and Richard L. Snyder, and reports to stockholders from President and Chief Executive Officer Lewis J. Critelli and Senior Vice President and Chief Financial Officer William Lance. Chairman Marshall welcomed stockholders and introduced the Directors and Executive Officers seated at the head table.He then turned the meeting over to Mr. Critelli, who conducted the formal business portion of the meeting. Mr. Lance provided stockholders with a detailed report of the Company’s financial results for 2009.Among the highlights of the Company’s performance in 2009 cited by Mr. Lance was an increase in total assets to $530 million as of December 31, 2009, a record level of net income which totaled $7.1million, and an eighteenth consecutive year for an increase in cash dividends.Mr. Lance also cited key ratios such as a net interest margin of 4.03% and an efficiency ratio of 53.3% as major determinants of the Company’s success in 2009. Mr. Critelli’s address included the results for the first quarter of 2010 and a summary of plans for the remainder of the year.Mr. Critelli noted that first quarter earnings of $1,797,000 and earnings per share (diluted) were $.65 compared to the $.63 per share in the first quarter of 2009.Total assets were $526 million as of March 31, 2010, with total loans outstanding of $358 million, deposits of $392 million and stockholders equity at $65 million.Mr. Critelli’s comments included a summary of the causes of the credit and liquidity crisis and its impact on the economy, as well as the general health of the community banking industry and particularly Norwood, with its strong capital position. Mr. Critelli updated stockholders on the Bank’s technology initiatives for the coming year.He also commented on Norwood’s continued solid financial performance. Mr. Critelli closed by thanking William W. Davis, Jr. for his 14 years of service as President and CEO.The stockholders also expressed their thanks and wishes for a happy retirement to Mr. Davis. At the Bank’s annual reorganization meeting, the following officers were appointed for the ensuing year. John E. Marshall Chairman of the Board Lewis J. Critelli President & Chief Executive Officer Edward C. Kasper Executive Vice President & Senior Loan Officer- Corporate Bank Secretary Kenneth C. Doolittle Executive Vice President William S. Lance Senior Vice President , Chief Financial Officer and Treasurer John H. Sanders Senior Vice President-Retail Bank Joseph A. Kneller Senior Vice President, Assistant Treasurer & Assistant Secretary John Carmody Senior Vice President Karyn Batzel Vice President Robert J. Behrens Vice President and Loan Review Officer Joann Fuller Vice President Karen Gasper Internal Auditor and Vice President Carolyn K. Gwozdziewycz Vice President and Community Office Manager Sandra Halas Vice President Nancy A. Hart Vice President, Controller, Assistant Treasurer and Assistant Secretary Raymond Hebden Vice President William J. Henigan, Jr. Vice President Jennifer Jaycox Vice President & Loan Operations Manager William R. Kerstetter Vice President Kelley J. Lalley Vice President, Assistant Secretary Linda Moran Vice President Mary Alice Petzinger Vice President & Community Office Manager Mark W. Ranzan Vice President Barbara A. Ridd Vice President and Assistant Secretary Gary H. Sipe Vice President Eli Tomlinson Vice President Diane Wylam Vice President & Senior Trust Officer Ryan J. French Assistant Vice President Marianne Glamann Assistant Vice President & Community Office Manager Wendy L. Davis Community Office Manager Terri Garringer Community Office Manager Gary Henry Community Office Manager Teresa Melucci Community Office Manager Sandra Mruczkewycz Community Office Manager Rossie Demorizi-Ortiz Community Office Manager Laurie J. Bishop Assistant Community Office Manager Christine Ferdinando Assistant Community Office Manager Jill Hessling Assistant Community Office Manager Diane L. Richter Assistant Community Office Manager Toni Stenger Assistant Community Office Manager Nicholas Holzman Credit Analyst Officer Thomas Kowalski Resource Recovery Manager Julie Kuen Electronic Banking Officer William E. Murray Mortgage Originator Sarah Rapp Human Resources Officer Doreen A. Swingle Residential Mortgage Lending Officer Norwood Financial Corp, through its subsidiary Wayne Bank, operates eleven offices in Wayne, Pike and Monroe Counties.The Company’s stock is traded on the Nasdaq Market, under the symbol, “NWFL”. The foregoing material may contain forward-looking statements.We caution that such statements may be subject to a number of uncertainties and actual results could differ materially and therefore readers should not place undue reliance on any forward looking statements.Those risks and uncertainties include changes in the absolute and relative levels of interest rates, the ability to control costs and expenses, demand for real estate, general economic conditions and the effectiveness of governmental responses thereto.Norwood Financial Corp. does not undertake and specifically disclaims any obligation to publicly release the results of any revisions that may be made to any forward-looking statements to reflect the occurrence of anticipated or unanticipated events or circumstances after the date of such statements. Contact: Linda Moran Vice President NORWOOD FINANCIAL CORP 570-253-1455 www.waynebank.com
